 Case 19-64087-bem            Doc 27 Filed 03/13/20 Entered 03/14/20 01:13:09                      Desc Imaged
                                   Certificate of Notice Page 1 of 2

                                   UNITED STATES BANKRUPTCY COURT
                                        Northern District of Georgia
                                             Atlanta Division



In     Debtor(s)
Re:    Martin Francis Kukol                               Case No.: 19−64087−bem
       758 Edgeley Ln                                     Chapter: 13
       Lawrenceville, GA 30044−8171
       xxx−xx−7724
       Lynn Lizzetta Kukol
       758 Edgeley Ln
       Lawrenceville, GA 30044−8171

       xxx−xx−8099

                                  NOTICE TO CHAPTER 13 DEBTOR
                             REGARDING DOMESTIC SUPPORT OBLIGATIONS



      If you now have a domestic support obligation (an obligation to pay alimony, maintenance or support of your
spouse, former spouse, child or parent of your child (see 11 U.S.C. § 101(14A) for further explanation)) or if during
this case, a domestic support obligation is imposed upon you then, in order to receive your discharge, you must be
current (up−to−date) on all the payments for your domestic support obligation that:(1) came due before you filed
your bankruptcy petition and your Chapter 13 plan required you to pay, and (2) came due after you filed your
bankruptcy petition. See 11 U.S.C. § 1328(a). Before you receive your discharge you will be required to certify under
penalty of perjury that payments on your domestic support obligations are up−to−date by filing a Debtor's 11 U.S.C.
§ 1328 certificate. The Chapter 13 Trustee will provide a copy of this Certificate after you have completed all
payments on your confirmed Plan. IF YOU DO NOT FILE THIS CERTIFICATE YOU WILL NOT RECEIVE
A DISCHARGE AND THE CASE WILL BE CLOSED.

      This Notice will be served upon Debtor and counsel for Debtor.

March 11, 2020
Date




                                                          M. Regina Thomas
                                                          Clerk of Court
                                                          U. S. Bankruptcy Court



Form 427
        Case 19-64087-bem              Doc 27 Filed 03/13/20 Entered 03/14/20 01:13:09                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-64087-bem
Martin Francis Kukol                                                                                       Chapter 13
Lynn Lizzetta Kukol
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: mjf                          Page 1 of 1                          Date Rcvd: Mar 11, 2020
                                      Form ID: 427                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2020.
db/jtdb         Martin Francis Kukol,   Lynn Lizzetta Kukol,   758 Edgeley Ln,   Lawrenceville, GA 30044-8171

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 11, 2020 at the address(es) listed below:
              Brian K. Jordan   on behalf of Creditor   Wells Fargo Bank, N.A. ecfganb@aldridgepite.com,
               bjordan@ecf.inforuptcy.com
              Mary Ida Townson   courtdailysummary@atlch13tt.com
              Radha E. Gordon   on behalf of Creditor   Wells Fargo Bank, N.A. Rgordon@aldridgepite.com,
               ecfganb@aldridgepite.com
              Robert Scott Rickman   on behalf of Joint Debtor Lynn Lizzetta Kukol rob@thegeorgialawfirm.com,
               thegeorgialawfirm@gmail.com;robrickman@gmail.com
              Robert Scott Rickman   on behalf of Debtor Martin Francis Kukol rob@thegeorgialawfirm.com,
               thegeorgialawfirm@gmail.com;robrickman@gmail.com
              Sonya M. Buckley   on behalf of Trustee Mary Ida Townson courtdailysummary@atlch13tt.com
                                                                                            TOTAL: 6
